Title: Edward Everett to James Madison, 9 June 1835
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlestown Massts.
                                
                                 9 June 1835
                            
                        
                        (Private)
                        
                        By this day’s Mail I beg leave to forward you a copy of an address delivered by me on the Anniversary of the
                            19th of April 1775, of which I ask your acceptance.
                        I take this occasion I hope you will not think too presumptuously, to make a suggestion to you which has been
                            long in my mind. I had hoped to have had an opp’y of doing it in a personal interview at the close of the last Session of
                            Congress; but the dangerous illness of my wife requiring me to hasten home put it out of my power to go into Virginia with
                            a view of paying my respects to you, as I hoped to have done—From an intimation formerly made to me by yourself I have
                            inferred, that you have been in the habit of preserving the great quantity of a papers of a political character &
                            public interest which during your long & most distinguished career have come into your possession or which exist
                            there, the products of your own mind. You cannot suspect me of the impertinence of playing the flatterer when I say that
                            next to those of Washington & in some respects not second even to his, your papers must possess a higher interest
                            with your Country men, than those of any of y’r contemporaries. It was my ardent wish that you should have made them the
                            basis of some historical work or in some other form have prepared them for publication. I understood you some years ago to
                            say that this was not the case. To go then at once to the object of this letter (& I pray you pardon my
                            abruptness) permit me to enquire whether it would comport with your feelings or principles on such a subject, to entrust
                            the task of preparing them for publication to any other hand; & whether supposing this question to be decided in
                            the affirmative & no other person to have been selected by you as the honored depository of such a trust you would
                            confide it to me. I expected at the close of the late Session of Congress, to retire to private life; and devote myself to
                            the Education of my children & the cultivation of letters. Circumstances have occurred which May for a while
                            (though this is not certain) keep me in public life; but my strong inclination is to quit it finally; and this before many
                            years I shall no doubt do. Whenever this occurs being without professional pursuits I shall have leisure.+ My taste leads
                            me strongly to historical studies, particularly the study of the history of my own country; and I wish to compose some
                            work in that department which shall be of permanent value. Something like a history of the Constitution of the United
                            States or a history of Constitutional Liberty in the U. S. in a broad philosophical sense, has occurred to me as a noble
                            theme. It is one for which many original materials must be in your possession. This would be a work of time, research,
                            & profound meditation, not to be rapidly executed. Subsidiary to it & more easily accomplished in
                            connexion with it would be a miscellaneous publication of the Nature of that which Mr Sparks has in hand of Washington’s
                            papers, with the accompaniment of a full biography.
                        This is what I w’d wish to achieve; of my capacity to do it, as it should be done few persons can think more
                            humbly than myself; but I should engage in the work Con Amore; & bring to it rather
                            more acquaintance with affairs than is frequently possessed by men of letters & more literary leisure than often
                            falls to the lot of politicians.
                        Should the suggestion strike you favorably in the general, it would give me pleasure next autumn to visit you
                            & unfold my views more in detail; altho’ I can at once dispose of every thing like detail by saying that whatever
                            as to time, manner, & form, would be most agreeable to you, would be entirely so to me.
                        I need scarce request you to regard this communication as confidential; & should the proposal be one
                            to which you decline acceding I take the liberty to beg you for obvious considerations, to return me this letter. With my
                            best wishes for your health & the serene enjoymt. of your honorable age I am, Dear Sir, most respectfully
                            & faithfully yr’s
                        
                    